Title: From John Adams to John Adams, 26 November 1821
From: Adams, John
To: Adams, John



Dear John
Montezillo 26 Nov 1821

I also am an advocate first for universal suffrage 2dly. for universal emancipation 3dly for universal toleration & fourthly for universal education.
But I must still inquire, what is meant by universal suffrage? If reading & writing were necessary, that rule would in the middle ages have excluded all mankind except the clergy and a greater part of them and even Charlemagne himself. I have three grandchildren at my fire side under fifteen, who can read as well & write better than Jefferson Maddison or Munroe. The present generation of children under 12 years of age  in New England can read & write better than their representatives in Senate & house. This qualification then will not do. Your discretion independence judgment & will are an admirable rule—but by what criterion shall we determine who possesses these qualifications & who does not. Who shall be the judges—who shall appoint those judges and are you sure that the judges will possess those qualifications themselves & are you sure that they If readig & writing constituted the  criterion this rule would exclude nine tent tenths of the people of England and forty nine fiftyieth of the people of France & the like proportion in Spain Portugal Italy and at least among the Catholic proportion of Germany & in Holland too and how great a proportion would it exclude even from Holland You make very light of the argument for the ladies & evade it by a turn of wit & gallantry but this is not argument Upon what principle of liberty justice equity & fraternity would you exclude them? Once let them know that they have the right and you will find them as fond of displaying their eloque and their charms and their eloquence in public as the men and as ardently aspiring to offices and dignities. We have had instances in this Country. Miss Eleneor Custuss grand daughter of Mrs. Washington & now a virtuous & excellent matron Mrs. Lewis. While a beautiful & blooming virgin she mounted her palfry and galloped to the hustings & demanded her right to vote as a free holder & a free holder she was to a large amount. Laws must be general & can not always comprehend every individual. The question is what law will be the most general & most equitable. My opinion  old fashioned to be sure—that property in land is the safest the most equitable and the most likely to produce education independence discretion & will. An acre of land is not likely to break or run away. Personal property more easily takes to itself wings. A group of foreigners ought not to appear on the day of election & decide the most important elections & the next day fly away like a flock of birds of passage. Personal property should not be wholly excluded but should be guarded by terms of residence or other proofs of permanence & stability—but a drunken ignorant profligate thoughtless licentious & giddy rabble ought not to bo away the property of the most industrious & substantial part of the community. Would you permit to come out all the paupers of England to vote for members of parliament & to vote themselves into parliament? I am not advocate for your pot walloping burroughs. These may be as pernicious  it would be to let out paupers & prisoners I agree with you that it is desirable to have an uniform rule in the US but when you become a member of Congress you may find it more difficult than you imagine—& you will find every general standard which you can imagine to be attended with more difficulties and will unjustly exclude greater numbers of individuals & admit greater numbers who are unworthy than your sense of right will approve. Exempli gratia If you fix on twenty one as the age—you will exclude many of 19 & 20 who are better qualified than many others already admitted of 22 & 23—If you Fix on free hold, you will admit many who are indiscreet and exclude many who are discreet. If you fix on any personal property you will find it liable to the same exceptions. If you fix on sex, you will exclude the better half of mankind—If you fix on writing & reading, you will exclude allmost all  man kind & even in your own country, more than you are aware of. By this time you must weary of reading this long epistle from your affectionate grand father 
J. A. agree with you that an uniform rule throughout the US. is very desirable but how to effect it is the question